DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DIANA JELIC,
                                Appellant,

                                    v.

                   FLORIDIAN COMMUNITY BANK,
                             Appellee.

                              No. 4D16-2570

                          [December 7, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No. 50-2015-CA-
000600-XXXX-MB.

   Arthur E. Alves, II, Julius E. Adams, Kendrick Almaguer and Michael
Vater of The Ticktin Law Group, PLLC, Deerfield Beach, for appellant.

  Timothy P. O'Neill of Cohen, Norris, Wolmer, Ray, Telepman & Cohen,
North Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE, J., and SINGHAL, RAAG, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.